Exhibit (h) (i) (B) REYNOLDS FUNDS, INC. FIRST AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS FIRST AMENDMENT, effective as ofJanuary, 1, 2013, to the Transfer Agent Servicing Agreement, dated as ofNovember 6, 2008, (the "Agreement"), is entered by and between Reynolds Funds, Inc., a Maryland corporation (the "Corporation") and U.S. Bancorp Fund Services, LLC., a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the Fund and USBFS desire to amend the fees and the length of the Agreement; and WHEREAS, Section 13 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Section 13, Term of Agreement; Amendment shall be superseded and replaced with the following: Term of Agreement; Amendment This Agreement shall become effective as of January 1, 2013 and will continue in effect for a period of five (5) years.Subsequent to the five-year term, this Agreement may be terminated by either party upon giving 90 days prior written notice to the other party or such shorter period as is mutually agreed upon by the parties.Notwithstanding the foregoing, this Agreement may be terminated by any party upon the breach of the other party of any material term of this Agreement if such breach is not cured within 15 days of notice of such breach to the breaching party.This Agreement may not be amended or modified in any manner except by written agreement executed by USBFS and the Company and authorized or approved by the Board of Directors.The provisions of this Section 13 shall also apply to Exhibit C. 1 Section 15, Early Termination, shall be superseded and replaced with the following: 15.Early Termination In the absence of any material breach of this Agreement, should the Company elect to terminate this Agreement prior to the end of the five (5) year term, the Company agrees to pay the following fees: a. all monthly fees through the life of the contract, including the repayment of any negotiated discounts and conversion costs from the prior service provider; b. all fees associated with converting services to successor service provider; c. all fees associated with any record retention and/or tax reporting obligations that may not be eliminated due to the conversion to a successor service provider; d. all out-of-pocket costs associated with a-c above. Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. REYNOLDS FUNDS, INC.
